Citation Nr: 9909752	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection a disability manifested by 
abdominal pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision by the VA RO which denied service 
connection for a disability manifested by abdominal pain.  At 
a February 1999 Board hearing, it was agreed that the record 
would be left open for 30 days to give the veteran an 
opportunity to submit additional evidence; but no such 
evidence was submitted, and the present Board decision is 
based on the evidence of record.


FINDING OF FACT

The veteran has not presented competent evidence to show a 
plausible claim for service connection for a disability 
manifested by abdominal pain.


CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
manifested by abdominal pain is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty from December 1977 to July 
1992.  

The veteran's service medical records show that he was seen 
on sick call in April 1979 for abdominal pain in the navel 
area.  He said he had eaten Japanese raw fish (he was then 
stationed in Japan) the preceding evening and 1 hour later 
had vomiting without blood.  He reported he took ASA 
(aspirin), but the pain continued.  There was lower abdominal 
tenderness.  The assessment was food poisoning (questionable 
gastritis).  He was given Maalox and Donnatal.  In May 1979 
he was seen for a complaint of bilateral flank pain for the 
past 24 hours; examination showed some abdominal tenderness 
on deep palpation; and the final assessment was a normal 
examination.  In March 1982 the veteran was treated for a 
viral syndrome with symptoms which included nausea, vomiting, 
and diarrhea.  There were no further findings or complaints 
of abdominal pain in the service medical records.  On an 
April 1982 reenlistment examination, the abdomen and viscera 
were normal.  Subsequent service examinations in May 1985, 
September 1987, March 1988, and September 1988, and the 
service separation examination in April 1992, all noted 
normal abdomen and viscera, and on accompanying reports of 
medical history the veteran indicated that he had not had 
frequent indigestion, or stomach, liver, or intestinal 
trouble.  

In the veteran's March 1997 initial application for 
compensation benefits, he listed numerous conditions, but did 
not mention abdominal pain.  

On an April 1997 VA examination, the veteran reported that in 
1992 he started having post-prandial pain in the right lower 
quadrant of his abdomen.  He denied any weight loss, but said 
he would get a queasy feeling in his stomach.  He said he 
would vomit 2 to 3 times a week and then get a metallic taste 
in his mouth afterwards.  He denied anemia, melena, 
hematochezia, and hematemesis.  Examination of the abdomen 
was normal.  The impressions included right lower quadrant 
pain, post-prandial, associated with nausea and vomiting.

Numerous VA outpatient treatment records from 1997 and 1998 
show the veteran was seen for unrelated medical complaints 
such as low back pain, genitourinary problems, a ganglion of 
the left wrist, and eye complaints.  There were no 
complaints, findings, or diagnosis of a chronic disability 
manifested by abdominal pain.  On a March 1998 VA 
genitourinary examination, there were no findings relative to 
a disorder manifested by abdominal pain.  

The veteran testified at a hearing at the RO in May 1998 and 
at a Board hearing in February 1999.  He said he had right-
sided abdominal pain since he was treated for that condition 
during service in 1979 after he ate sushi.  He described his 
pain and stated it was chronic and was the same as he had in 
service.  The veteran indicated that doctors had been unable 
to diagnosis a cause for his symptoms.

II. Analysis

The veteran claims service connection for a disability 
manifested by abdominal pain which he asserts he has had 
since eating sushi during service in 1979.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that it is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim, and 
it must be denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136 (1994).  For the veteran's claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical evidence, or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The evidence shows the veteran had an acute attack of 
abdominal pain with vomiting after eating raw fish in 1979.  
No chronic abdominal disability was diagnosed at that time or 
later in service.  Several service department examinations, 
including the 1992 separation examination, are negative for a 
history, findings, or diagnosis of a disability manifested by 
abdominal pain.  VA examination in 1997, several years after 
active duty, led to an impression of right lower quadrant 
pain, but the examination was normal, and none of the other 
post-service medical records, dated to 1998, show a diagnosed 
chronic disability manifested by abdominal pain.  

There is currently no medical diagnosis of a disability 
manifested by abdominal pain.  Even if the veteran currently 
had a medically diagnosed disability manifested by abdominal 
pain, there is no medical evidence linking such to an 
incident of service.  Since the veteran is a layman, he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition, and his statements on such matters 
do not serve to make his claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Absent competent medical 
evidence of a current diagnosis and a nexus with service, the 
claim for service connection for a disability manifested by 
abdominal pain is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a disability manifested by abdominal 
pain is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 4 -


